TOMUANOVICH, Justice
(dissenting).
Because I agree with the WCCA that the evidence did not support the conclusion that the job the employee was offered was unsuitable, I dissent.
There was no evidence that the job was in a dangerous location. The job was economically suitable and was within the employee’s physical limitations. The employee suffered from no psychological condition that prevented her from performing the job.
In my view under the facts of this case, the employee’s fear of working alone at night did not make an otherwise suitable job unsuitable.